Cite as 2013 Ark. App. 589

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CV-13-527


SALINE COUNTY JUDGE and AAC                       Opinion Delivered   October 23, 2013
RISK MANAGEMENT SERVICES
                  APPELLANTS                      APPEAL FROM THE ARKANSAS
                                                  WORKERS’ COMPENSATION
V.                                                COMMISSION
                                                  [NO. G110162]

THOMAS CROUCH
                                 APPELLEE         AFFIRMED



                          BRANDON J. HARRISON, Judge

       The Saline County Judge and AAC Risk Management Services appeal the Arkansas

Workers’ Compensation Commission’s order finding that Thomas Crouch suffered a

compensable injury and was entitled to additional medical treatment. Specifically, the

Commission ruled that Crouch, who had previously undergone back surgery, sustained a

compensable injury, while working for the Sardis Volunteer Fire Department, after he and

other firefighters lifted a small wall to put out a fire. At one point during his treatment for

the compensable injury, Crouch reported feeling a “pull” in his back after bending over to

pick up his son. The Commission determined that the physical therapist’s notes indicating

“decrease lumbar lordosis” constituted the necessary objective medical findings for a

compensable injury. The Commission also found that Crouch’s bending over to pick up his

son was not unreasonable conduct under the circumstances. Appellants argue that the

Commission’s decision was not supported by substantial evidence given the lack of objective
                                Cite as 2013 Ark. App. 589

findings and the presence of an independent intervening injury.

       The Commission exercised its duty to make determinations of credibility, weigh the

evidence, and resolve any conflicting medical testimony and other evidence. Ark. Methodist

Med. Ctr. v. Blansett, 2013 Ark. App. 480. Because the Commission’s opinion adequately

explains its decision, and that decision is supported by substantial evidence, we affirm by

memorandum opinion. In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63

(1985).

       Affirmed.

       GRUBER and WHITEAKER, JJ., agree.

       Michael E. Ryburn, for appellants.

       The McNeely Law Firm, PLLC, by: Steven R. McNeely, for appellee.




                                            2